       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                          Plaintiff,
                                                   19 Civ. 5292 (KPF)
                  -v.-
                                                 OPINION AND ORDER
THE CITY OF NEW YORK,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Quandell Hickman (“Plaintiff”), proceeding pro se and in forma

pauperis, brings this action under 42 U.S.C. § 1983 for alleged violations of his

constitutional rights during his confinement in the New York City Department

of Correction’s Manhattan Detention Center (“MDC”). Specifically, Plaintiff

alleges that Defendant City of New York (“Defendant” or the “City”) violated his

constitutional rights by installing cameras that point directly into the showers

in the housing areas of the MDC. The City has moved, unopposed, for

judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure. For the reasons set forth below, the motion is granted.
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 2 of 17




                                     BACKGROUND 1

A.    Factual Background

      At the time the Complaint was filed in this action, Plaintiff was a

convicted and sentenced inmate held in the MDC. (Compl. ¶ III). Plaintiff

alleges that, throughout his period of confinement, a camera pointed directly

towards and into the shower in his MDC housing unit. (Id. at ¶ V). Plaintiff

further alleges that, as a result, staff could watch the video recordings “as

many times as they want” without inmates’ consent. (Id.). According to

Plaintiff, every housing unit in the MDC had a similar camera in the shower

area. (Id.). Plaintiff alleges that, by maintaining cameras in the shower areas

of the MDC, the City invaded Plaintiff’s right to privacy and intentionally

inflicted emotional distress. (Id.). Plaintiff seeks $500,000 in damages for his

pain and suffering, as well as injunctive relief in the form of immediate removal

of the cameras. (Id. at ¶ VI).

B.    Procedural Background

      Plaintiff filed his request to proceed in forma pauperis (Dkt. #1) and his

pro se Complaint (Dkt. # 2) on June 4, 2019, in which Complaint he named as

defendants both the City and the MDC. In its Order of Service issued on

July 16, 2019, the Court dismissed Plaintiff’s claims against the MDC. (Dkt.




1     This Opinion draws its facts from Plaintiff’s Complaint (“Complaint” or “Compl.” (Dkt.
      #2)), the well-pleaded allegations of which are taken as true for purposes of this motion.
      See Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008); see also
      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
      For ease of reference, the Court refers to Defendant’s Memorandum of Law in Support
      of Defendant’s Motion for Judgment on the Pleadings as “Def. Br.” (Dkt. #50).



                                              2
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 3 of 17




#5). On October 15, 2019, the City filed its Answer to the Complaint, denying

Plaintiff’s allegations and asserting, inter alia, that the Complaint failed to state

a claim upon which relief could be granted. (Dkt. #11). The Court held an

initial pretrial conference on February 3, 2020 (Minute Entry for February 3,

2020), and issued a Civil Case Management Plan and Scheduling Order the

same day (Dkt. #17).

      After several extensions, the parties completed fact discovery on

October 15, 2020. (Dkt. #39). The Court held a second pretrial conference on

October 29, 2020. (Minute Entry for October 29, 2020). On December 16,

2020, the City filed a request for leave to submit a motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c) (Dkt. #43), which

request Plaintiff declined to oppose. On January 15, 2021, the Court granted

the City’s request for leave to file its motion. (Dkt. #48).

      The City filed its motion and supporting memorandum of law on

February 16, 2021. (Dkt. #49-50). Plaintiff’s opposition to the City’s motion

was due on April 1, 2021. (Dkt. #48). However, to date, Plaintiff has not

submitted an opposition and has not responded to the Court’s several inquiries

regarding his intent to oppose to such motion. (See Dkt. #52). Accordingly,

the Court deems the motion fully briefed and ripe for resolution.




                                          3
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 4 of 17




                                   DISCUSSION

A.    Applicable Law

      1.    Motions for Judgment on the Pleadings Under Federal Rule of
            Civil Procedure 12(c)

      Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings

are closed — but early enough not to delay trial — a party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). Courts evaluate motions for

judgment on the pleadings under Rule 12(c) using the same standard as for

motions to dismiss under Rule 12(b)(6). See Altman v. J.C. Christensen &

Assocs., Inc., 786 F.3d 191, 193 (2d Cir. 2015) (citing Johnson v. Rowley, 569

F.3d 40, 43 (2d Cir. 2009)). Accordingly, courts are to “draw all reasonable

inferences in [the non-movant’s] favor, ‘assume all well-pleaded factual

allegations to be true, and determine whether they plausibly give rise to an

entitlement to relief.’” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

2011) (quoting Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 88 (2d Cir. 2009)).

The non-movant is entitled to relief if he or she alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleadings of specifics,

it does require enough facts to nudge [the non-movant’s] claims across the line

from conceivable to plausible.” (internal quotation marks and citation omitted)).

      On a Rule 12(c) motion, the court considers “the complaint, the answer,

any written documents attached to them, and any matter of which the court

can take judicial notice for the factual background of the case.” Roberts v.


                                         4
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 5 of 17




Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009) (per curiam). “A complaint is

[also] deemed to include any written instrument attached to it as an exhibit,

materials incorporated in it by reference, and documents that, although not

incorporated by reference, are ‘integral’ to the complaint.” Sira v. Morton, 380

F.3d 57, 67 (2d Cir. 2004) (internal citations omitted) (quoting Chambers v.

Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).

      “‘Where, as here, the complaint was filed pro se, it must be construed

liberally to raise the strongest arguments it suggests.’” Nielsen v. Rabin, 746

F.3d 58, 63 (2d Cir. 2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir.

2013)). Additionally, the “Twombly plausibility standard ... does not prevent a

plaintiff from pleading facts alleged ‘upon information and belief’ where the

facts are peculiarly within the possession and control of the defendant, or

where the belief is based on factual information that makes the inference of

culpability plausible.” Lefkowitz v. McGraw-Hill Glob. Educ. Holdings, LLC, 23

F. Supp. 3d 344, 356 (S.D.N.Y. 2014) (quoting Arista Records, LLC v. Doe 3,

604 F.3d 110, 120 (2d Cir. 2010)). Indeed, the Second Circuit has instructed

that “[a] district court should not dismiss a claim ‘unless it is satisfied that the

complaint cannot state any set of facts that would entitle [the plaintiff] to

relief.’” Id. (second alteration in original) (quoting Patel v. Contemp. Classics of

Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001)).

      “A plaintiff’s failure to respond to a motion for judgment on the pleadings

does not dictate dismissal of a complaint.” Ismael v. City of New York, No. 17

Civ. 1825 (AJN), 2018 WL 4757950, at *2 (S.D.N.Y. Sept. 28, 2018). “Rather, ‘if



                                          5
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 6 of 17




the pleadings are themselves sufficient to withstand dismissal, a pro se

complaint will not be dismissed simply because the complainant failed to

respond to a Rule 12(c) motion.’” Id. (quoting Nauss v. Barnhart, 155 F. App’x

539, 540 (2d Cir. 2005) (summary order)).

      2.     Claims Under 42 U.S.C. § 1983

      “[Section 1983] creates no substantive rights; it merely provides remedies

for deprivations of rights established elsewhere.” City of Oklahoma City v.

Tuttle, 471 U.S. 808, 816 (1985). To state a claim under Section 1983, a

plaintiff must allege two elements: “[i] the defendant acted under color of state

law; and [ii] as a result of the defendant’s actions, the plaintiff suffered a denial

of her federal statutory rights, or her constitutional rights or privileges.” Annis

v. Cty. of Westchester, 136 F.3d 239, 245 (2d Cir. 1998).

      There are particular pleading requirements occasioned by Plaintiff’s

request for damages under this statute. “As a prerequisite to an award of

damages under § 1983, a plaintiff must show the personal involvement of

defendants in the alleged constitutional deprivations.” Vassallo v. City of New

York, No. 15 Civ. 7125 (KPF), 2016 WL 6902478, at *6 (S.D.N.Y. Nov. 22, 2016)

(citing Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010)). To show personal

involvement, a plaintiff must plead “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).



                                          6
        Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 7 of 17




B.    Analysis

      Plaintiff alleges that the City’s installation of cameras pointed towards

the shower area in the MDC violated his right to privacy and inflicted emotional

distress. (Compl. ¶ V). The City argues that Plaintiff has failed to state a claim

for (i) any violation of his constitutional rights, including his right to privacy;

(ii) municipal liability against the City; and (iii) intentional infliction of

emotional distress. (Def. Br. 1). The Court addresses each in turn.

      1.     Plaintiff’s Right to Privacy Claim Under the Fourth
             Amendment

      Plaintiff first claims that the placement of cameras in the shower area of

his housing unit was an “invasion of his privacy.” (Compl. ¶ V). The Court

construes this as a claim that the alleged video surveillance violated the Fourth

Amendment prohibition on unreasonable searches. This Court and others

faced with similar challenges have concluded that such surveillance generally

does not run afoul of the Fourth Amendment, and the Court sees no reason to

depart from that position in this case. The Court therefore agrees with the City

that Plaintiff has failed to state a viable constitutional claim.

             a.     Applicable Law

       “The Fourth Amendment guarantees ‘the right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches

and seizures.’” Smith v. Maryland, 442 U.S. 735, 739 (1979) (alteration

omitted). The Second Circuit has maintained that under the Amendment,

“inmates retain a limited right to bodily privacy,” Harris v. Miller, 818 F.3d 49,

57 (2d Cir. 2016) (citing Covino v. Patrissi, 967 F.2d 73, 78 (2d Cir. 1992)), to


                                           7
        Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 8 of 17




the extent such a limited right is consistent with the maintenance of prison

security, id. To state a cognizable privacy claim, an inmate must allege that

(i) he “exhibited an actual, subjective expectation of bodily privacy,” and

(ii) prison officials lacked “sufficient justification to intrude on the inmate’s

[F]ourth [A]mendment rights.” Telesford v. Annucci, 693 F. App’x 1, 3 (2d Cir.

2017) (summary order) (quoting Harris, 818 F.3d at 57).

      To determine whether intrusions on an inmate’s privacy are sufficiently

justified, courts must “apply one of two separate but overlapping frameworks.”

Harris, 818 F.3d at 57. Where an inmate “challenges a prison regulation or

policy,” the claim is analyzed under Turner v. Safley, 482 U.S. 78 (1987), which

decision established that a challenged “regulation is valid if it is reasonably

related to legitimate penological interests.” Harris, 818 F.3d at 57-58 (internal

quotation marks omitted) (quoting Turner, 482 U.S. at 89). “Courts make this

determination with reference to four factors discussed in Turner,” id. at 58,

which consider:

             (i) whether there is a valid, rational connection between
             the prison regulation and the legitimate governmental
             interest put forward to justify it; (ii) whether there are
             alternative means of exercising the right in question
             that remain open to prison inmates; (iii) whether
             accommodation of the asserted constitutional right will
             have an unreasonable impact upon guards and other
             inmates, and upon the allocation of prison resources
             generally; and (iv) whether there are reasonable
             alternatives available to the prison authorities.

Covino, 967 F.2d at 78-79 (citing Turner, 482 U.S. at 89-90). Courts must

afford prison administrators “wide-ranging deference in the adoption and

execution of policies and practices that in their judgment are needed to


                                          8
        Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 9 of 17




preserve internal order and discipline and to maintain institutional security.”

Bell v. Wolfish, 441 U.S. 520, 547 (1979); see also Florence v. Bd. of Chosen

Freeholders, 566 U.S. 318, 328 (2012). Thus, “in the absence of substantial

evidence in the record to indicate that the officials have exaggerated their

response to these considerations, courts should ordinarily defer to their expert

judgment in such matters.” Bell, 441 U.S. at 548 (quoting Pell v. Procunier,

417 U.S. 817, 827 (1974)). “The burden is upon the prisoner to show that a

challenged prison regulation is unreasonable.” Covino, 967 F.2d at 79.

      Alternatively, where an inmate “challenges an isolated search,” courts

apply the standard set forth in Bell. See Harris, 818 F.3d at 58. In an effort to

balance “the need for the particular search against the invasion of personal

rights that the search entails[,]” this test requires courts to “consider [i] the

scope of the particular intrusion, [ii] the manner in which it is conducted,

[iii] the justification for initiating it, and [iv] the place in which it is conducted.”

Id. (quoting Bell, 441 U.S. at 559).

             b.     Discussion

      The alleged surveillance of the shower areas effectively amounts to a

“strip search” of inmates, i.e., “an inspection of a naked individual, without any

scrutiny of the subject’s body cavities.” Harris, 818 F.3d at 58 (quoting

Cookish v. Powell, 945 F.2d 441, 444 n.5 (1st Cir. 1991)). “Regardless of who

performs the search … ‘[a] strip search that involves a stranger peering without

consent at a naked individual … is a serious invasion of privacy.’” Id. (quoting

Florence, 566 U.S. at 344-45 (Breyer, J., dissenting)); accord Keaton v. Ponte,



                                           9
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 10 of 17




No. 16 Civ. 3063 (KPF), 2017 WL 3382314, at *12 (S.D.N.Y. Aug. 4, 2017).

Nevertheless, the Second Circuit has said that inmates generally have “no

expectation of privacy in the use of prison showers[,]” in light of prison officials’

“security justification for visually monitoring prison showers.” Telesford, 693

F. App’x at 3; see also Roundtree v. City of New York, No. 15 Civ. 8198 (WHP),

2018 WL 1586473, at *12 (S.D.N.Y. Mar. 28, 2018) (“Aside from generally

alleging that he had some privacy interest, Roundtree fails to counter the

simple reality of prison life — that there is no expectation of privacy in showers,

clinics, or other areas in which prison officials routinely monitor and search

prisoners.”); accord Garrett v. Thaler, 560 F. App’x 375, 380-81 (5th Cir. 2014)

(per curiam) (finding no constitutional issue with placement of surveillance

cameras in prison restroom and shower areas because “comprehensive

surveillance by all guards increases the overall security of the prison,

minimizing inmate-on-inmate violence and sexual assaults”); Timm v. Gunter,

917 F.2d 1093, 1101-02 (8th Cir. 1990) (“Whatever minimal intrusions on an

inmate’s privacy may result from such surveillance, whether the inmate is

using the bathroom, showering, or sleeping in the nude, are outweighed by

institutional concerns for safety and equal employment opportunities.”).

      Thus, to make out a claim that the alleged surveillance of the MDC

shower areas violated Plaintiff’s Fourth Amendment rights, Plaintiff must allege

facts that indicate that the surveillance was not justified by legitimate security

concerns and instead “was meant to intentionally humiliate, harass, or abuse

him.” Keaton, 2017 WL 3382314, at *12 (citing Perkins v. City of New York,



                                         10
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 11 of 17




No. 14 Civ. 3779 (WHP), 2017 WL 1025987, at *2 (S.D.N.Y. Mar. 15, 2017)

(“[W]hile humiliation caused by strip searches may be sufficient to make a

claim, the search must be conducted intentionally to harass or embarrass the

plaintiff.” (internal quotation marks omitted))). Plaintiff provides no such facts

in support of his claim, nor does he identify any individual defendant who was

involved in the surveillance. His allegations therefore are not “enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

Because Plaintiff has not carried his burden to show that the MDC’s

surveillance practices are unreasonable, see Covino, 967 F.2d at 79, his Fourth

Amendment claim is not viable and must be dismissed. Accord Roundtree,

2018 WL 1586473, at *12 (“Roundtree has done nothing to overcome the

presumption that ‘overall considerations of institutional security outweigh a

prisoner’s claim to privacy in particular cases.’” (quoting United States v.

Cohen, 796 F.2d 20, 22-23 (2d Cir. 1986))).

      2.    Plaintiff’s Claim Premised on a Violation of His Eighth
            Amendment Rights

      Plaintiff’s Complaint does not specify the constitutional provisions he

deems the MDC’s surveillance to violate, and the City focuses in its motion

papers on Plaintiff’s Fourth Amendment rights. Nonetheless, in the interest of

completeness, the Court considers as well whether Plaintiff has plausibly

alleged an Eighth Amendment claim. For the reasons set forth below, the

Court determines that he has not.




                                        11
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 12 of 17




             a.    Applicable Law

      “[T]he treatment a prisoner receives in prison and the conditions under

which he is confined are subject to scrutiny under the Eighth Amendment.”

Helling v. McKinney, 509 U.S. 25, 31 (1993). The Supreme Court has “held

repugnant to the Eighth Amendment punishments which are incompatible with

‘the evolving standards of decency that mark the progress of a maturing

society,’” Estelle v. Gamble, 429 U.S. 97, 102-03 (1976) (quoting Trop v. Dulles,

356 U.S. 86, 101 (1958)), “or which ‘involve the unnecessary and wanton

infliction of pain,’” id. (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976) (joint

opinion of Stewart, Powell, and Stevens, JJ.)); see also, e.g., Hope v. Pelzer, 536

U.S. 730, 737-38 (2002). “What is necessary to establish an ‘unnecessary and

wanton infliction of pain,’ ... varies according to the nature of the alleged

constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 5 (1992) (quoting

Whitley v. Albers, 475 U.S. 312, 320 (1986)).

      “A claim of cruel and unusual punishment in violation of the Eighth

Amendment has two components — one subjective, focusing on [a] defendant’s

motive for his conduct, and the other objective, focusing on the conduct’s

effect.” Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009) (citing Hudson, 503

U.S. at 7-8); accord Harris, 818 F.3d at 63; Darnell v. Pineiro, 849 F.3d 17, 29-

33 (2d Cir. 2017). To plead properly the subjective component, a “prisoner

must allege that the defendant acted with a subjectively sufficiently culpable

state of mind.” Harris, 818 F.3d at 63 (internal quotation marks omitted)

(quoting Crawford v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015)). This “requires



                                        12
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 13 of 17




a showing that the defendant had the necessary level of culpability, shown by

actions characterized by wantonness in light of the particular circumstances

surrounding the challenged conduct.” Id. (internal quotation marks omitted)

(quoting Wright, 554 F.3d at 268).

      To plead the objective component of this claim, a prisoner must “allege

that the conduct was objectively harmful enough or sufficiently serious to

reach constitutional dimensions.” Harris, 818 F.3d at 64 (internal quotation

marks omitted) (quoting Crawford, 796 F.3d at 256). This component “is also

context specific, turning upon contemporary standards of decency.” Id.

(internal quotation marks omitted) (quoting Blyden v. Mancusi, 186 F.3d 252,

263 (2d Cir. 1999)). As relevant here, the Eighth Amendment protects

prisoners from “calculated harassment unrelated to prison needs.” Hudson,

468 U.S. at 530.

            b.     Discussion

      Plaintiff alleges that his housing unit “has a camera that points directly

towards and into the shower and all staff can watch these cameras and all staff

can [fulfill] any fetishes and sexual fantasies without [his] consent and can

watch them as many times as they want.” (Compl. ¶ V). As the Court held in

Keaton when faced with similar but even more egregious allegations, “[t]o the

extent this conduct is cognizable as sexual abuse, it does not violate Plaintiff’s

Eighth Amendment rights.” 2017 WL 3382314, at *10. This is because “sexual

abuse by a corrections officer may constitute cruel and unusual punishment”

only if it is “‘severe or repetitive.’” Crawford, 796 F.3d at 257 (quoting Boddie



                                        13
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 14 of 17




v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997)). “Recurrences of abuse, while

not a prerequisite for liability, bear on the question of severity: Less severe but

repetitive conduct may still be ‘cumulatively egregious’ enough to violate the

Constitution.” Id. (quoting Boddie, 105 F.3d at 861).

      Plaintiff has not alleged illicit physical contact or personal harassment by

prison officials, and “the Court does not believe the [conduct] Plaintiff does

allege can be characterized as ‘severe.’” Keaton, 2017 WL 3382314, at *10.

Thus, as in Keaton, “Plaintiff has not pleaded that he was subject to sexual

abuse that constituted cruel and unusual punishment under the Eighth

Amendment.” Id. Consequently, to the extent that his Section 1983 claim may

be predicated upon a violation of his Eighth Amendment rights, it must be

dismissed.

      3.     Plaintiff’s Claim for Municipal Liability Against the City of
             New York

      Municipal entities may be sued directly for constitutional violations

pursuant to Section 1983, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

(1978), but cannot be held liable for the acts of their employees under the

doctrine of respondeat superior, see Pembaur v. City of Cincinnati, 475 U.S.

469, 478 (1986). In other words, “Monell does not provide a separate cause of

action for the failure by the government to train its employees; it extends

liability to a municipal organization where that organization’s failure to train,

or the policies or customs that it has sanctioned, led to an independent




                                        14
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 15 of 17




constitutional violation.” Segal v. City of New York, 459 F.3d 207, 219 (2d Cir.

2006) (citing Monell, 436 U.S. at 694).

      As discussed above, Plaintiff has not pleaded a viable claim for a

violation of his constitutional rights under either the Fourth or Eighth

Amendment. Because “[a]n underlying constitutional violation is a required

predicate for municipal liability,” Nardoni v. City of New York, 331 F. Supp. 3d

116, 125 (S.D.N.Y. 2018) (citing City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986)), to the extent Plaintiff intended to state a claim for municipal liability

under Section 1983, such claim must be rejected.

      4.     Plaintiff’s Intentional Infliction of Emotional Distress Claim

      A plaintiff asserting intentional infliction of emotional distress under New

York law must allege conduct “‘so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.’” Naughright v.

Weiss, 826 F. Supp. 2d 676, 697 (S.D.N.Y. 2011) (quoting Sheila C. v. Povich,

781 N.Y.S.2d 342, 351 (1st Dep’t 2004)). Under New York law, the claim

consists of the following four elements: “(i) extreme and outrageous conduct;

(ii) intent to cause, or disregard for a substantial probability of causing, severe

emotional distress; (iii) a causal connection between the conduct and the harm

to plaintiff; and (iv) severe emotional distress.” Howell v. N.Y. Post Co., 81

N.Y.2d 115, 121 (1993).

      Even if this claim were properly pleaded, the Court would decline to

exercise supplemental jurisdiction over it in light of the dismissal of Plaintiff’s



                                          15
       Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 16 of 17




federal claims. See E & L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d 23,

33 (2d Cir. 2006) (affirming propriety of dismissal of state-law claim because all

federal claims had been dismissed); Giordano v. City of New York, 274 F.3d

740, 754 (2d Cir. 2001) (“[I]n the absence of any remaining federal claims, the

[state-law question] ... is a question best left to the courts of the State of New

York.”); cf. Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003)

(“[W]here the federal claims had been dismissed at a relatively early stage and

the remaining claims involved issues of state law that were unsettled, we have

concluded that the exercise of supplemental or pendent jurisdiction was an

abuse of discretion.”). Accordingly, the Court dismisses Plaintiff’s state-law

claim without prejudice.

C.    The Court Will Permit Plaintiff to Replead

      Federal Rule of Civil Procedure 15 mandates that courts “should freely

give leave” to amend in the early stages of litigation “when justice so requires.”

Fed. R. Civ. P. 15(a)(2). This permissive standard is consistent with the Second

Circuit’s “strong preference for resolving disputes on the merits.” Loreley Fin.

(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)

(internal quotation marks omitted) (quoting Williams v. Citigroup Inc., 659 F.3d

208, 212-13 (2d Cir. 2011) (per curiam)) (citing Foman v. Davis, 371 U.S. 178,

182 (1962) (“If the underlying facts or circumstances relied upon by a plaintiff

may be a proper subject of relief, he ought to be afforded an opportunity to test

his claim on the merits.”)).




                                         16
         Case 1:19-cv-05292-KPF Document 53 Filed 06/17/21 Page 17 of 17




      Although Plaintiff declined to oppose Defendant’s motion for judgment on

the pleadings, the Court nevertheless believes that Plaintiff, given his pro se

status, should be afforded “the opportunity to demonstrate that [his] claims

deserve to be decided on the merits.” Loreley, 797 F.3d at 191. It is the

Court’s hope that “[with] the benefit of a ruling, ... [P]laintiff will ... see the

necessity of amendment [and] be in a position to weigh the practicality and

possible means of curing specific deficiencies.” Id. at 190. Plaintiff may, but is

not required to, replead each of his claims, on or before July 19, 2021. He

should consider this Opinion carefully in making his decision. If Plaintiff does

not replead his claims on or before the July 19 date, the Court will dismiss his

federal claims with prejudice.

                                    CONCLUSION

      For the reasons set forth in this Opinion, the City’s motion for judgment

on the pleadings is granted. The Clerk of Court is directed to terminate the

motions at docket entries 43 and 49. The Clerk of Court is further directed to

transmit a copy of this Opinion to Plaintiff at his address of record.

      SO ORDERED.

Dated:        June 17, 2021
              New York, New York                __________________________________
                                                     KATHERINE POLK FAILLA
                                                    United States District Judge




                                           17
